department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul contact person al l 4i9as - good employer_identification_number identification_number telephone number t eo b4 dear sir or madam this in reference to your letter dated date requesting advance approval of your amended grant procedures we originally approved your grant procedures in a letter dated date under your amended grant-making procedures your current scholarship program the c program will be separated into two distinct programs one for children of united_states based employees of b and its wholly owned subsidiaries planning to attend four-year institutions listed in the d the e program and one for children of united_states employees of b and its wholly owned subsidiaries planning to attend community colleges junior colleges technical schools or trade schools listed in the d the f program for purposes of both the e program and the f program only the children of united_states based active full-time employees are eligible to submit an application and subsequently be awarded a scholarship children of retirees deceased employees or employees on lay-off will no longer be eligible to participate under the proposed e program children of united_states based active full-time employees p of b and its wholly owned subsidiaries are eligible to participate in the e program an applicant must be a secondary school senior graduating during the current academic year and entering a college or university listed in the d in the summer or fall of the following academic year there are no specific minimum eligibility requirements regarding gpa or class standing but each applicant must reasonably be expected to attend an accredited college or university and must meet the minimum standards for admission to such institution all policies regarding the imposition of scholastic aptitude test sat requirements will be based on the recommendations of the e program selection committee from an outside wholly independent nonprofit_educational_organization you estimate that you will receive approximately applications each year for the e program the maximum number of grants awarded under the e program in any year will not exceed the lesser_of or of the number of employees’ children who i were eligible ii were applicants for such scholarships and iii were considered by the selection committee in selecting the scholarship recipients for that year winners will be selected from a national pool of eligible applicants representing approximately domestic b locations by the selection committee the selection committee will evaluate applicants based on overall academic achievement leadership ability and civic involvement financial aid will not be a factor in the evaluation of applicants the selection committee will prepare a prioritized list of deserving candidates each year and you will award in order of priority scholarships to deserving applicants up to the maximum number of allowable e program scholarships the scholarship award will consist of a total award of dollar_figure payable at dollar_figure per year checks will be made payable to the applicable college or university the initial award of dollar_figure will be payable upon proof of enrollment at the college or university to be attended by the scholarship recipient provided that the recipient's parent is then employed by b or one of its whoily owned subsidiaries each subsequent award will be payable upon proof of continued education and satisfaction of such academic standards as may be recommended by the selection committee all policies regarding off-schedule payments probation the selection of alternates and the circumstances under which awards may be made to alternates will be based on recommendations of the selection committee winners may hold other scholarships including appointments to the g while the selection committee will be responsible for the general administration of the e program you will monitor all reports from the selection committee and other aspects of the program to assure compliance with the program's purpose and procedures once awarded grants are not subject_to termination as a result of the termination of a parent's employment with b there is no commitment intention or requirement to induce scholarship recipients to apply for employment with you or b and recipients are free to choose their own course of study without influence from you or b under the proposed f program children of united_states based active full-time employees of b and its wholly owned subsidiaries within the united_states are eligibte to participate in the f program an applicant must be a secondary school senior graduating during the current q academic year and entering a community college junior college technical school or trade schoo listed in the d in the summer or fall of the following academic year there are no specific minimum eligibility requirements regarding gpa or class standing but each applicant must reasonably be expected to attend an accredited community or junior college or trade or technical school and must meet the minimum standards for admission to such an institution all policies regarding the imposition of sat requirements will be based on the recommendations of the f selection committee you estimate that you will receive approximately applications each year for the f program the maximum number of grants awarded under the f program in any year will not exceed the lesser_of or of the number of employees’ children who i were eligibie ii were applicants for such scholarships and iii were considered by the selection committee in selecting the scholarship recipients for that year winners will be selected from a national poo of eligible applicants representing approximately domestic b locations by a selection committee from an outside wholly independent nonprofit_educational_organization the f program selection committee will evaluate applicants based on overall academic achievement leadership ability and civic involvement financial aid will not be a factor in the evaluation of applicants the f program will prepare a prioritized list of deserving candidates each year and you will award in order of priority scholarships to deserving applicants up to the maximum numberof allowable f program scholarships the scholarship award will consist of a total award of dollar_figure payable at dollar_figure per year checks will be made payable to the applicable community or junior college or technical or trade school the initial award of dollar_figure will be payable upon proof of enrollment at the qualifying school attended by the grantee provided that the grantee’s parent is then employed by b or one of its wholly owned subsidiaries in the united_states the subsequent award will be payable upon proof of continued education and satisfaction of such academic standards as may be recommended by the f program selection committee all policies regarding off-schedule payments probation selection of alternates and the circumstances under which awards may be made to alternates will be based on recommendations of the f program selection committee winners may hold other scholarships including appointments to any of the g while the f program selection committee will be responsible for the general administration of the f program you will monitor all reports from the f program selection committee and other aspects of the program to assure compliance with the program’s purpose and procedures grants are not subject_to termination as a result of the termination of a parent's employment with b there is no commitment intention or requirement to induce scholarship recipients to apply for employment with you or b and recipients are free to choose their own course of study without influence from you or b the e and f programs will supply the statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to mg e b same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 of the code revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarships awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of alt those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year the information provided indicates that your amended scholarship program and the procedures under which it is conducted will not differ materially from your original program approved in the letter dated date your submission indicates that your amended programs will continue to comply with the requirements of revproc_76_47 therefore based upon the information submitted and assuming your amended program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your e and f programs for the awarding of schoiarship grants comply with the requirements of sec_4945 of the code thus expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based t is further conditioned on the understanding that no grants will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code d please note that this ruling is only applicable to grants awarded under your scholarship program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely tot v sook gerald v sack manager exempt_organizations technical group
